United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2636
                       ___________________________

                               Michael J. Conville

                            lllllllllllllllllllll Appellant

                                          v.

              Department of Education, U.S. Secretary Arne Ducan

                            lllllllllllllllllllll Appellee
                                  ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: February 6, 2013
                             Filed: July 12, 2013
                                [Unpublished]
                                ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Conville filed a complaint for judicial review of an administrative
decision of the Department of Education (DOE) denying discharge of his federally
guaranteed student loans. Both parties moved for summary judgment. Determining
there was no evidence that the DOE’s decision was unreasonable, arbitrary, or
capricious, the district court1 denied Conville’s motion, granted the DOE’s, and
dismissed the complaint. Conville appeals.

      For the reasons the district court stated, we conclude that the DOE was entitled
to summary judgment. See South Dakota v. Dep’t of Interior, 487 F.3d 548, 551 (8th
Cir. 2007) (standard of review). The existence of the student loan debts was
undisputed. Notwithstanding Conville’s arguments, the DOE reasonably decided that
his debts were enforceable and that there was no basis for their discharge.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                         -2-